      Case 3:19-cv-01184-EMC Document 185 Filed 05/08/20 Page 1 of 3

                                                                     FILED
                  UNITED STATES COURT OF APPEALS                       MAY 8 2020

                                                                  MOLLY C. DWYER, CLERK
                          FOR THE NINTH CIRCUIT                     U.S. COURT OF APPEALS




STATE OF CALIFORNIA, by and                No.   19-15974
through Attorney General Xavier Becerra,
                                           D.C. No. 3:19-cv-01184-EMC
            Plaintiff-Appellee,            Northern District of California,
                                           San Francisco
v.

ALEX M. AZAR II, in his Official           ORDER
Capacity as Secretary of the U.S.
Department of Health & Human Services;
U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES,

            Defendants-Appellants.



ESSENTIAL ACCESS HEALTH, INC.;             No.   19-15979
MELISSA MARSHALL, M.D.,
                                           D.C. No. 3:19-cv-01195-EMC
            Plaintiffs-Appellees,          Northern District of California,
                                           San Francisco
v.

ALEX M. AZAR II, Secretary of U.S.
Department of Health and Human
Services; UNITED STATES
DEPARTMENT OF HEALTH AND
HUMAN SERVICES,

            Defendants-Appellants.
       Case 3:19-cv-01184-EMC Document 185 Filed 05/08/20 Page 2 of 3




STATE OF OREGON; et al.,                        No.    19-35386

             Plaintiffs-Appellees,              D.C. Nos.    6:19-cv-00317-MC
                                                             6:19-cv-00318-MC
 v.                                             District of Oregon,
                                                Eugene
ALEX M. AZAR II; et al.,

             Defendants-Appellants.



STATE OF WASHINGTON; et al.,                    No.    19-35394

             Plaintiffs-Appellees,              D.C. Nos.    1:19-cv-03040-SAB
                                                             1:19-cv-03045-SAB
 v.                                             Eastern District of Washington,
                                                Yakima
ALEX M. AZAR II, in his official capacity
as Secretary of the United States
Department of Health and Human
Services; et al.,

             Defendants-Appellants.


Before: THOMAS, Chief Judge, and LEAVY, WARDLAW, W. FLETCHER,
PAEZ, BYBEE, CALLAHAN, M. SMITH, IKUTA, MILLER and LEE, Circuit
Judges.


      A majority of the panel has voted to deny the Petition of Plaintiffs-Appellees

Essential Access Health, Inc. and Melissa Marshall, M.D. for Full Court or Limited

En Banc Court Rehearing (Case No. 19-15974, ECF No. 139; Case No. 19-15979,



                                         2
        Case 3:19-cv-01184-EMC Document 185 Filed 05/08/20 Page 3 of 3




ECF No. 135); the Petition of the State of California et al. for En Banc or Full

Court Rehearing (Case No. 19-15974, ECF No. 139; Case No. 19-15979, ECF No.

131; Case No. 19-35386, ECF No. 180); the Petition of Plaintiffs-Appellees

National Family Planning & Reproductive Health Association et al. for Full Court

or Limited En Banc Court Rehearing (Case No. 19-35394, ECF No. 139); the

Petition of Plaintiffs-Appellees American Medical Association et al. for Full Court

or Limited En Banc Court Rehearing (Case No. 19-35386, ECF No. 179)

(collectively, the “Petitions”).

      Judges Leavy, Bybee, Callahan, M. Smith, Ikuta, Miller, and Lee voted to

deny the Petitions. Judge Paez voted to grant the Petitions.

      The full court has been advised of the Petitions, and no Judge has requested

a vote on whether to rehear the matter as a full court. Fed. R. App. P. 35.

      The Petitions are DENIED.




                                          3
